Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 09/28/2021 is entered.
	The Applicants’ Amendment to the Drawings filed on 09/28/2021 is entered.
Claims 7, and 34, are presently cancelled.
	Claims 1, 17, 18, 23, 24-26, 43, 44, 54, 55, 57, 58, 59, 60, 61, 62, 63, and 64 are pending. 
Claims 24-26, and 43 are withdrawn. 
Claims 1, 17, 18, 23, 44, 54, 55, 57, 58, 59, 60, 61, 62, 63, and 64 are under examination.
Information Disclosure Statement
	The IDS statements filed on 01/04/2022 and 10/07/2021 have been considered by the examiner.
Priority
This US16/082,767 filed on 09/06/2018 which is a 371 of PCT/US2017/021124 (WO2017155973) filed on 03/07/2017 claims priority benefit of US Provisional 62/304,656 filed on 03/07/2016.
Specification - maintained
The disclosure is objected to because of the following informalities: In the Brief

Figures 8A-8W. A-E) Binding sites in F5 which may be employed to prepare synthetic enhancers as described herein. F-P) Binding sites in F10 which may be employed to prepare synthetic enhancers as described herein. Q-W) Binding sites in F5tg83, which may be employed to prepare synthetic enhancers or promoter as described herein. SEQ ID NOs: 31-68.

In the previous office action, it stated: 
“However, it is not clear which of the sequences listed in Figures 8A-8W are represented by SEQ ID Nos: 31-68 because there are over three hundred sequences listed in Figures 8A-8W and none of the sequences are specified with a SEQ ID NO in the Drawings.   Appropriate correction is required.

	The Applicants response filed on 09/28/2021 argues that Figures 8A-8W have been replaced as corrected drawings.  Examiner notes that a review of these replacement sheets shows an amendment adding labels for SEQ ID Nos 31-60, and 63-68.  However, no reference to SEQ ID Nos 61 and 62 can be found.  
	Appropriate correction is required as part of a complete response to this office action.
Response to Amendment
Engelhardt and Yan Declaration
The Declaration of Engelhardt and Yan under 37 CFR 1.130 filed on 09/28/2021 is sufficient to overcome the prior art of Yan et al (Hum. Gene Ther. 2005 Vol 26: 334-346).  Thus, the rejection of claims 1, 17-18, 23, 44, 54-55, and 57-64 under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al (2005) is withdrawn.  
The rejection of cancelled claim 7 is moot.
The NSDP rejection over US Patent 8,241,622 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/28/2021.
7,241,447 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/28/2021.
The provisional NSDP rejection over US Application 16/477,762 is withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/28/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 17-18, 23, 44, 54-55, and 57-64 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO2014/168953 document to Yan et al (published 10/16/2014; of record).  
Claim interpretation: The claim language “have at least 90% nucleotide sequence identity to SEQ ID NO: 27 is being interpreted to mean that the sequence is 90% 
Regarding currently amended claim 1, WO2014/168953 teaches an isolated recombinant parvovirus vector (i.e., AAV vector as defined by claim 17) comprising a synthetic enhancer operably linked to a promoter.  Specifically, in Example 5 on page 62, WO2014/168953 discloses incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR.  Further, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further 
Regarding claim 17, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Regarding claim 18, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Per claim 23, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62).  Note that the F5tg83 comprises the instant SEQ NO:27.  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Regarding claim 44, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Per claim 54, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Per claim 55, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62). The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Per claim 57, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 promoter for CFTR expression in rAAV2/2 vectors and further teach using the truncated form of CFTR called CFTRΔR (e.g., Example 5 on page 62).  Note that the F5tg83 comprises the instant SEQ NO:27.  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Regarding claim 58, WO2014/168953 teaches the vector may be a plasmid (e.g. page 12, line 30).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Regarding claims 59- 61, WO2014/168953 teaches rAAV vector constructs which comprising the F5tg83 sequence.   As discloses in the instant specification, F5tg83 comprises the instant SEQ NO 27 (e.g., Example 5 on page 62, page 48, line 32).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Regarding claims 62-63, WO2014/168953 teaches the CFTR or CFTRΔR is human CFTR or human CFTRΔR (e.g. page 48, line 32).  The instant specification discloses that F5tg83 comprises SEQ ID NO: 27. (See ‘656 Provisional).
Regarding claim 64, WO2014/168953 teaches an rAAV vector construct which comprises a recombinant adeno-associated vector comprising: (i) an enhancer operably linked to a promoter, wherein the enhancer and promoter comprise F5tg83 which is disclosed in the instant specification as SEQ ID NO:27.   The sequence of SEQ ID NO:27; and (ii) a human CFTRΔR transgene operably linked to the promoter. For example, WO2014/168953 teaches incorporating the F5 enhancer with the tg83 
Response to Arguments
The applicants’ response filed on 09/28/2021 has been fully considered but is unpersuasive.  The applicants argue that: “[a]pplicant is unable to find in WO 2014/168953 a vector comprising a synthetic enhancer operably linked to a promoter, wherein the enhancer and promoter have at least 90% nucleotide sequence identity to SEQ ID NO:27.” 
 However, this argument is unpersuasive because it does not address how the F5tg83 enhancer/promoter sequence of the WO2014/168953 document does comprise SEQ NO:27 of the instant specification and claims.  The instant specification states that F5tg83 comprises SEQ ID NO: 27.  For example, the instant US Provisional 62/304,656 on pages 20-21 shows F5tg83 is SEQ NO: 27.  Further, WO2014/168953 in Figures 12-14, see below, show a vector comprising a synthetic enhancer operably linked to a promoter, wherein the enhancer/promoter sequence is F5tg83.  Absent evidence to the contrary, consistent with the instant specification F5tg83 meets the limitation of a sequence comprising the sequence of SEQ ID NO:27.  Note that even claims 61 and 
Figure 13. rAAV2 genome constructs for CFTR gene delivery. (A) Screening for short synthetic enhancers for the tg83 synthetic promoter. HAE-ALI were infected with rAAV2/2 vectors carrying a tg83- driven luciferase cassette and various enhancers. At 3 days p.i., the infected HAE were analyzed for luciferase activity (RLU). (B) Correction (30%) of CI.sup." transport in CF HAE-ALI by the rAAV2/HBoV1 vector is more effective than that achieved with rAAV2/2. CF HAE-ALI cultures were mock infected or infected with the vector depicted (n=6 for each condition), from the apical side and at the indicated MOI. At 10 days p.i., the infected CF HAE were evaluated for correction of the CF phenotype, based on changes in transepithelial short circuit current (isc), using an epithelial voltage clamp and a self-contained Using chamber system. At an MOI of 10k, rAAV2/HBoV1 (AV2/HBc) restored about 30% of CFTR- mediated transepithelial CI.sup." transport as that of the normal HAE (n=13). rAAV2/2-CFTR vectors were inefficient at correcting the CF phenotype, even at an MOI of 50k. (C) rAAV2 genome constructs for rAAV2/HBoV1 vector. rAAV2-CFTR genome constructs that include a ciliated cell-specific promoter (FOXJ1 ) or synthetic promoter/enhancer (F5tg83), or incorporate post-transcriptional elements (miR) are shown, and will be packaged into the HBoV1 capsid.

AV2.HBc.F5tg83luc-CMVmcherry (Figure 12) vectors. Incorporation of the short (185-nt) but efficient F5tg83 promoter for CFTR expression in rAAV2/2 vectors necessitates the use of a shortened CFTR ORF, for example a partial deletion (159 bp) at the R-domain [CFTR(AR)] (Ostedgaard et al., 2002; Gillen et al., 201 1 ), which might compromise CFTR function (Figure 13B) besides the natural (albeit low) apical tropism of the AAV2/2 vector. However, the F5tg83 could serve as an ideal promoter for driving expression of the FL-CFTR ORF in the rAAV2/HBoV1 vector. The AV2/HBc.F5tg83hCFTR vector has at least 600 bp of space for further optimization of regulatory CFTR expression. By incorporating a short CFTR 3'UTR sequence that contains targeting sites for microRNAs that have been reported to regulate CFTR expression, e.g., miR101 , miR-145 and miR-494 (Gillen et al., 201 1 ; Megiorni et al., 201 1 ), the (post-)transcriptional regulation strategy will enable autonomous regulation of CFTR expression, and thus bring about endogenous levels of CFTR expression and more physiologic complementation patterns To incorporate longer regulatory elements, such as a 1 -kb ciliated cell-specific promoter, FOXJ1 (Ostrowski et al., 2003) for site-specific CFTR expression from the AV2/HBc.FOXJ 1 hCFTR vector of 5.8 kb (Figure 13C), needs an expandable package capacity of HBoV1 capsid.
Thus, the WO2014/168953 document teaches the enhancer/promoter sequence F5tg83 which is defined by the instant specification as comprising SEQ ID NO: 27 and thus the WO2014/168953 anticipates the instant claims.
Allowable Subject Matter
Claim 64 is allowable if amended to recite: “where the enhancer and promoter consists of the sequence of SEQ ID NO:27”.
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to recite: “where the enhancer and promoter consists of the sequence of SEQ ID NO:27”.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658